Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 allowed.

3.	With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“… the source server uses a first protocol to store data, the target server uses a second protocol to store data, and the first protocol is different from the second protocol; … the plurality of instructions comprise an include instruction to include existing data and a write instruction to write new data; … the replication stream and the backup stream share a common format; and synthesizing a new replicated backup image, wherein the synthesizing comprises performing the include instruction and the write instruction on the replication stream”, in combination with the other claimed limitations.   
Independent claims 8 and 15 recite similar limitations as that of claim 1 above and are therefore also allowed.
Dependent claims 2-7, 9-14, and 16-20 are allowed for being dependent to an already allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest references found were already listed in the IDS filed 3/11/2020.

Symantec: “Symantec—NetBackup 7.1 Feature Briefing” (hereafter Symantec) discloses Auto Image Replication backup and deduplication operation.  See fig. 1.  The backup is written to disk storage in the source domain using a backup policy with an SLP (storage lifecycle policy) configured for auto image replication when the backup completes the catalog data it generates is appended to the backup (fig. 1 step 1).  The backup is then duplicated to the target domain and the storage device in the target domain alerts the target master server that the backup has been duplicated to the target domain, wherein there is a receiving SLP to import the catalog data transferred from the source domain and added to the target domain’s catalog (fig. 1 steps 2-3).  The receiving SLP in the target domain can duplicate the received backup to any location.  Symantec provides for a source server using a first protocol to store data, target server uses a second protocol to store data and the first protocol is different from the second protocol.  Symantec does not at least disclose the above limitations.

“Symantec Backup Exec Blueprints” (herafter Blueprints) discloses the advantages of backup exec tool.  The backup exec tool overcomes data protection challenges where enterprises may have multiple backup technologies distributed in an environment, where each copy of data is managed as a separate entity using different tools, slide 6.  To overcome this challenge, there is an openstorage api that allows OST (open storage technology) vendors to offer a plug-in that 

U.S. 20090307286 by Laffin et. al. (hereafter Laffin) discloses creating a synthetic backup 304 from a full backup and incremental backups at a local host and also sending from the local host to a remote host the full backup and incremental backups to create a synthetic backup at the remote local host.  Laffin does not disclose the above limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL PHAM/Primary Examiner, Art Unit 2167